Citation Nr: 1209115	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and LH


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, recharacterized the Veteran's service-connected tension headaches as migraine headaches and continued a 10 percent evaluation.  

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The appeal was previously before the Board in February 2011 at which time it was remanded for additional development.  The case has now returned to the Board for further appellate action. 

In a December 2009 statement, the Veteran filed claims for entitlement to service connection for hearing loss, tinnitus, hypertension, a cervical spine disability, and a psychiatric disorder.  These issues have been raised by the record, but the record does not indicate that they have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's migraine headaches most nearly approximate characteristic prostrating attacks occurring on an average once a month over the last several months.




CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tension headaches was granted in a June 1981 rating decision with an initial 10 percent evaluation assigned effective December 9, 1980.  The September 2007 rating decision on appeal recharacterized the service-connected disability as migraine headaches and continued the 10 percent evaluation.  The Veteran contends that an increased rating is warranted as he experiences prostrating headaches one to two times a month. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
The Veteran's migraine headaches are currently rated as 10 percent disabling under Diagnostic Code 8100.  This diagnostic code provides for a 10 percent evaluation for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum scheduler evaluation of 50 percent for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After review of the medical evidence of record, the Board finds that an increased 30 percent evaluation is warranted for the Veteran's migraine headaches throughout the claims period.  The Veteran testified in December 2009 that he experiences headaches approximately one to two times a month that last several days.  He has consistently reported experiencing photophobia and phonophobia associated with his migraines and must lie down in a quiet dark room.  Treatment records from a private urgent care center show that the Veteran has sought regular monthly treatment for severe headaches, and a private physician characterized the Veteran's headaches as totally prostrating and occurring one to two times a month in a March 2009 letter.  The Veteran was also provided VA examinations to determine the severity of his disability in June 2007 and March 2011; he again reported a history of headaches occurring one to two times a month.  The Board finds that the Veteran's migraine headaches most nearly approximate the criteria associated with a 30 percent evaluation under Diagnostic Code 8100 and an increased rating is warranted.  

A rating in excess of 30 percent is not warranted as the Veteran has not manifested very frequent completely prostrating and prolonged headaches productive of severe economic inadaptability.  As noted above, his headaches only occur one or two times a month and resolve within several days.  The March 2011 VA examiner specifically found that the Veteran's headaches did not affect the Veteran's daily activities or employment.  In short, the record does not demonstrate the occurrence of very frequent prostrating headaches or severe economic inadaptability.  Thus, a rating in excess of 30 percent is not warranted for the service-connected migraine headaches. 
Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The service-connected migraine headaches are manifested by characteristic prostrating headaches occurring one to two times a month.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board has also considered whether referral of a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  In this case, the record is negative for evidence that the Veteran is unemployable due to headaches.  He is in receipt of Social Security disability benefits that include vascular headaches, but the Veteran reported during the March 2011 and June 2007 VA examinations that he retired in 1995 from the civil service due to a low back injury.  The Veteran has not contended that he is unemployable due to service-connected migraines and the Board finds that remand or referral of a claim for TDIU is not necessary in this case.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in June 2007 and March 2011 in response to his claim.

The Board also finds that VA has complied with the February 2011 remand orders of the Board.  In response to the Board's remand, copies of the Veteran's records from the Social Security Administration (SSA) were associated with the claims file and a new VA examination was performed in March 2011.  The case was then readjudicated in August 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a 30 percent rating, but not higher, for migraine headaches is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


